Citation Nr: 0010397	
Decision Date: 04/19/00    Archive Date: 04/28/00

DOCKET NO.  98-17 784A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to a compensable evaluation for chronic 
tendinitis, left biceps, rule out rotator cuff injury.

2.  Entitlement to a compensable evaluation for chronic 
strain of the lumbosacral spine.

3.  Entitlement to a compensable disability evaluation 
pursuant to 38 C.F.R. § 3.324 (1999) for multiple, 
noncompensable service-connected disabilities.  


REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

L. Spear Ethridge, Associate Counsel


INTRODUCTION

The veteran had active duty from January 1997 to June 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating actions by the Buffalo, New 
York Regional Office (RO) of the Department of Veterans 
Affairs (VA). 

The United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court") was known as the United States 
Court of Veterans Appeals prior to March 1, 1999. 

The issue of entitlement to a compensable evaluation for 
chronic tendinitis, left biceps, rule out rotator cuff injury 
is discussed in the remand which follows this decision.  


FINDINGS OF FACT

1.  The veteran's service connected lumbosacral spine 
disability is currently manifested by full range of motion 
and with objective evidence pain in the lower back noted 
during examination.  

2.  The issue of entitlement to a compensable rating under 
the provisions of 38 C.F.R. § 3.324 is now moot as a result 
of the Board's grant of a compensable evaluation for the 
lumbosacral spine disability.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation of 10 percent for chronic 
strain of the lumbosacral spine have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Code 5293 (1999).

2.  Entitlement to a compensable disability evaluation for 
multiple, noncompensable service-connected disabilities is 
precluded by law.  38 C.F.R. § 3.324 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that the provisions of 38 U.S.C.A. 
§ 5107 have been met, in that the claim for an increased 
evaluation, or alternatively entitlement to a compensable 
evaluation based upon the provisions of 38 C.F.R. § 3.324, is 
new, well grounded and adequately developed.  The veteran's 
assertion that her disability has worsened is sufficient to 
state a plausible, well-grounded claim.  See Arms v. West, 12 
Vet. App. 188, 200 (1999), citing Proscelle v. Derwinski, 
2 Vet. App. 629, 632 (1992).  

No further assistance to the veteran is required to comply 
with the duty to assist mandated by 38 U.S.C.A. § 5107(a).  
In this regard, it is noted that some of the veteran's 
service medical records are not associated with the claims 
folder.  Several attempts were made by the RO to obtain the 
veteran's service medical records.  In January 1999, the RO 
obtained the veteran's enlistment examination.  Other records 
have not been obtained.  The representative argues that some 
type of "error" has occurred on the RO's part, as it 
evaluated the veteran's claims with only partial service 
medical records available for review.  

In response to that contention, the Board notes that in an 
August 16, 1999, decision, the U.S. Court of Appeals for the 
Federal Circuit issued a decision affirming in part, and 
vacating and remanding in part a Board decision which dealt 
with issues other than increased ratings.  Hayre v. West, 188 
F.3d 1327 (Fed. Cir. 1999).  However, among other things, the 
Federal Circuit held in its August 1999 decision that a 
single request for pertinent service medical records 
specifically requested by a claimant and not obtained by a VA 
Regional Office does not fulfill the duty to assist.  
Contrarily in this veteran's case, several search attempts 
have been made to obtain all of her records.  More 
importantly, service connection for the back and left 
shoulder has been established despite the absence of some 
service medical records.  

Further, the RO has notified the veteran that if additional 
records are located at a later date, their decisions would be 
reconsidered; and if a different decision resulted, that 
decision would be effective as of the date of the original 
claim.  The current effective dates appear to be as of the 
date of the original claim.  Accordingly, no further 
assistance to the veteran is required to comply with the duty 
to assist mandated by 38 U.S.C.A. § 5107(a).

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  The 
determination of whether an increased evaluation is warranted 
is based on review of the entire evidence of record and the 
application of all pertinent regulations.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Once the evidence is 
assembled, the Secretary is responsible for determining 
whether the preponderance of the evidence is against the 
claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
If so, the claim is denied; if the evidence is in support of 
the claim or is in equal balance, the claim is allowed. Id.  

The words "moderate" and "severe" are not defined in the 
VA Schedule for Rating Disabilities.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just."  38 C.F.R. § 4.6 (1999).  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (1999).

The primary focus in rating disabilities is on functional 
impairment.  38 C.F.R. § 4.10 (1999).  Generally, the degrees 
of disability specified are considered adequate to compensate 
for considerable loss of working time form exacerbation or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (1999).  

Further, in evaluating disabilities of the musculoskeletal 
system, functional loss due to pain and weakness must be 
considered.  38 C.F.R. §§ 4.40, 4.45.  See also DeLuca v. 
Brown, 8 Vet. App. 202, 204-205 (1995).  In cases involving 
the appeal of an initial rating, such as this one, separate 
ratings can be assigned for separate periods of time based on 
the facts found, a practice known as "staged" ratings.  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Under the provisions of Diagnostic Code 5295 (lumbosacral 
strain), a 10 percent evaluation is warranted for 
characteristic pain on motion; a noncompensable evaluation is 
warranted where there are only slight subjective symptoms.  
38 C.F.R. § 4.71a, Diagnostic Code 5295.

With these regulations and the Court's precedent in mind, the 
Board provides the following history and evaluation of the 
present level of disability resulting from the veteran's 
service-connected back disability.

In July 1997, the veteran underwent a VA general medical 
examination.  The veteran reported that she had pain in her 
lower back subsequent to an injury that occurred while in 
service.  She described that pain was sharp and that it 
radiated down her right leg on occasion.  The veteran 
reported that she was treated with physical therapy while at 
an Air Force base.  She was told at that time that she had 
lumbosacral radiculopathy.  It was noted that the veteran was 
20 years old.  Her current medications included ibuprofen for 
back pain.  

Physical examination revealed that she was well built and 
well nourished, and that her carriage was normal.  The 
veteran's posture and gait were normal.  The examiner noted 
that the veteran had full range of motion of both her upper 
and lower extremities without swelling, atrophy or 
tenderness.  The supine leg raise was to 90 degrees on the 
left and to approximately 45 degrees with pain in her lower 
back on the right.  Her motor strength was 5/5 globally, and 
her coordination was good.  Reflexes were brisk and 
symmetric.  Romberg was negative.  

In July 1997, the veteran also underwent a VA examination 
specific to the joints.  The veteran reported a more detailed 
history of her in service back injury.  She stated that she 
had injured her back in service while moving a Grand piano.  
The incident occurred on March 17 1997, and the veteran 
reported to sick bay and was given prescribed bed rest.  The 
veteran stated that while on bedrest, she fell out of bed and 
both lower extremities became paralyzed with sensory loss.  
The veteran stated that both sensory and motor function of 
her lower extremities returned, and at the present time, she 
only noted occasional episodes of pain in the lower back with 
cold and damp weather.  She said that she received a course 
of physiotherapy while in Basic Training, and that x-rays 
were taken.  The veteran described her back pain as 
tightness, and indicated that it occurred every night.  The 
veteran stated that the discomfort did not radiate to the 
lower extremities.  

Examination of the lumbosacral spine revealed that there was 
a moderate degree of subjective tenderness about the 
paravertebral muscles of the lumbar spine.  The examiner 
noted that the veteran was able to walk on her heels and toes 
without difficulty.  Range of motion of the lumbosacral spine 
was full flexion of 80 degrees, and extension of 40 degrees.  
Lateral bending was 45 degrees to the right and 45 degrees to 
the left.  Rotation was 80 degrees to the right and 80 
degrees to the left.  Deep tendon reflexes in the lower 
extremities were hypoactive but equal on each side.  The 
examiner noted that he had reviewed x-rays of the veteran's 
lumbosacral spine that day; albeit no further mention was 
made in that regard.  The diagnosis was chronic strain of the 
lumbosacral spine.  

In a March 1998 rating decision, service connection was 
established for chronic strain of the lumbosacral spine, and 
a zero percent evaluation was assigned.  The veteran 
disagreed with this original grant of service connection and 
has asserted that she is entitled to a compensable 
evaluation.  

The Board has reviewed the evidence of record in its 
entirety, and determines that the veteran is entitled to an 
increased evaluation in this instance.  Review of the record 
clearly shows that the veteran has essentially full range of 
motion of the back, as noted by the VA examiner at the 
examination for the joints in July 1997.  Therefore, whether 
the veteran could be assigned a compensable evaluation on the 
basis of limitation of motion in the lumbar spine is not for 
application.  Limitation of motion in the lumbar spine is 
assigned a 10 percent evaluation when slight.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5292.  If one accepts that normal 
range of motion in the lumbar spine includes forward flexion 
to 95 degrees, backward extension to 35 degrees, lateral 
extension to 40 degrees, and rotation to 35 degrees, then the 
range of motion tests from the July 1997 VA examination 
indicate that the veteran has full range of motion and that a 
10 percent evaluation is not warranted for her low back 
disability on the basis of limitation of motion in the lumbar 
spine.  Id.  

However, the general medical examiner in July 1997 indicated 
that the veteran had pain in her lower back on the right, 
when the supine leg raise was performed.  This is evidence of 
"characteristic pain on motion" of her lumbar spine, and 
the Board is able to identify the same as a basis to grant a 
compensable evaluation due to lumbosacral strain.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5295.  As there is a question as to 
which of two evaluations should be applied here, either the 
higher one for characteristic pain on motion, or the lower 
one for only slight subjective symptoms, the higher 
evaluation is assigned as the disability picture more nearly 
approximates the criteria required for that rating.  
38 C.F.R. § 4.7.  

Consideration has also been given to the provisions of 38 
C.F.R. §§ 4.40 and 4.45.  See DeLuca v. Brown, 8 Vet. App. 
202, 206 (1995).  While the veteran complains of pain in her 
low back, the Board does not find that such pain has resulted 
in functional disability in excess of that contemplated in 
the 10 percent evaluation just awarded by the Board's 
decision above.  Hence, the Board does not find that a 
disability evaluation greater than 10 percent is warranted 
for the veteran's lumbosacral spine disability on the basis 
of functional disability.

Lastly, the provisions of 38 C.F.R. § 3.324 state that where 
a veteran suffers from two or more separate permanent 
service-connected disabilities, all of which are rated at 
zero percent, VA may apply a 10 percent combined rating for 
these disabilities if they are of such character as to 
clearly interfere with normal employability.  In view of the 
Board action granting a compensable rating for chronic strain 
of the lumbosacral spine, the veteran is no longer entitled 
to a compensable rating under the provisions of 38 C.F.R. 
§ 3.324, "in that [entitlement to] such benefits is 
predicated on the existence solely of noncompensable service-
connected disabilities."  Butts v. Brown, 5 Vet. App. 532, 
541 (1993) (emphasis in original); see also Sabonis v. Brown, 
6 Vet. App. 427, 430 (1994).  Accordingly, entitlement to a 
compensable evaluation under 38 C.F.R. § 3.324 is denied as 
moot.


ORDER

A 10 percent evaluation is granted for chronic strain of the 
lumbosacral spine, subject to the regulations pertinent to 
the disbursement of monetary funds.  

A compensable disability evaluation pursuant to 38 C.F.R. 
§ 3.324 for multiple noncompensable service-connected 
disabilities is denied as moot.


REMAND

At VA examinations performed in July 1997, the veteran 
complained of left shoulder pain.  Physical examination 
revealed that her motor strength was 5/5 globally, and her 
coordination was good.  The examiner noted that the veteran 
had pain at the insertion of her left biceps tendon.  The 
diagnosis was left biceps tendonitis, rule out rotator cuff 
injury.  At the portion of the examination specific to the 
joints, physical examination revealed moderate degree of 
diffuse tenderness over the left acromioclavicular joint.  
There was no evidence of joint swelling. Range of motion 
studies revealed that left shoulder abduction was to 140 
degrees, lacking 30 degrees.  Forward flexion was 90 degrees, 
lacking 70 degrees.  Adduction was 50 degrees and extension 
was also 50 degrees, and these were within normal limits, 
according to the examiner.  Internal rotation and external 
rotation were both 90 degrees.  The examiner noted that he 
had reviewed x-rays of the veteran's lumbosacral spine and 
left shoulder that day.  The x-rays were not associated with 
the record.  The diagnosis was chronic tendonitis of the left 
shoulder. 

In a March 1998 rating decision, service connection was 
established for chronic tendinitis, left biceps, to rule out 
rotator cuff; and a noncompensable evaluation was assigned. 

Under the laws administered by VA, disabilities of the 
shoulder and arm are rated in accordance with 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5200 through 5203.  A distinction 
is made between major (dominant) and minor musculoskeletal 
groups for rating purposes.  In this case, the record does 
not indicate whether the veteran is right hand dominant or 
left hand dominant.  Therefore the Board is unable to 
determine whether her left shoulder is considered the major 
upper extremity, for which a higher evaluation could be 
assigned if additional disability were found.  

The veteran's shoulder disability is currently rated under 
Diagnostic Code 5203 for impairment of the clavicle or 
scapula; wherein there is no distinction of major or minor 
extremities for rating purposes.  However, in adjuncts codes, 
for impairment of the humerus, or limitation of motion of the 
arm at shoulder level, there is a distinction.  See 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5201, 5202, 5203.

Further, in evaluating disabilities of the musculoskeletal 
system, functional loss due to pain and weakness must be 
considered.  38 C.F.R. §§ 4.40, 4.45.  See also DeLuca v. 
Brown, 8 Vet. App. 202, 204-205 (1995).  As such, an 
indication of whether the veteran's shoulder disability 
incorporates a major or minor joint is probative.  

Accordingly, to ensure full compliance with due process 
requirements, the case is REMANDED to the RO for the 
following development:

1.  The RO should obtain the x-ray 
results for the veteran's left shoulder, 
and the physician's interpretation of the 
same, as was noted at the July 1997 VA 
examination.  

2.  The veteran should be afforded a VA 
orthopedic examination to determine 
whether she is dominantly left handed or 
right handed; and to determine the 
current level of disability caused by the 
service-connected shoulder disability.  
The claims folder and a copy of this 
remand should be made available to the 
examiner for review before the 
examination.  

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the veteran 
and her representative should be 
furnished a Supplemental Statement of the 
Case and given the opportunity to respond 
thereto.

4.  The RO and the veteran are advised 
that the Board is obligated by law to 
ensure that the RO complies with its 
directives, as well as those of the 
United States Court of Appeals for 
Veterans Claims.  The Court has stated 
that compliance by the Board or the RO is 
neither optional nor discretionary.  
Where the remand orders of the Board or 
the Court are not complied with, the 
Board errs as a matter of law when it 
fails to ensure compliance.  Stegall v. 
West, 11 Vet. App. 268, 271 (1998).


The appellant, who is the veteran in this case, has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Deborah W. Singleton
	Member, Board of Veterans' Appeals


 


- 2 -


